DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action addresses pending claims 1, 6-11, 13, 18-27, and 29-30. Claims 1, 6, 21-22 and 25 were amended and claims 2-5 were cancelled in the response filed 7/22/2021. 

Claim Objections
Claim 21 is objected to because of the following informalities: the amended limitation of “part2” should be changed to “parts”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 6-11, 13, 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al., (2016). Nanosize stabilized Li-deficient Li2−xO2 through cathode architecture for high performance Li-O2 batteries. Nano Energy, Volume 27, 2016, Pages 577-586, ISSN 2211-2855, (https://doi.org/10.1016/j.nanoen.2016.08.007), available online 4 August 2016.
Regarding claim 1, Fan discloses a LiO2 battery (lithium-air battery) comprising a cathode architecture (therefore a cathode) composed of ZnO nanoparticles (conductive coating layer) anchored on vertically aligned carbon nanotubes (core comprising a first carbon material) (abstract). The ZnO coating is done by ALD (section 2.1, p.578). The VACNTs are partially (p.580, left column); therefore, the coating is a discontinuous conductive coating layer. The coverage is of reactive defect sites (p.580, left column); therefore, the semiconductive selectively disposed on defects of the [carbon] core.
The atomic percentages of Zn, O, and C are 29.3%, 27.8%, and 42.9%, with a volume percentage of approximately 14.9% for ZnO (section 3.1, p.579). That is, the volume percentage of CNT is 85.1%. With 1.3 g/cm3 of CNT, 5.6 g/cm3 of ZnO, and a basis of 100 cm3, the weight of ZnO in the 100 cm3 sample is 83.44 g (14.9 cm3 * 5.6 g/cm3), and the weight of CNT in the same sample is 110.63 g (85.1 cm3 * 1.3 g/cm3). Therefore, based on 100 ppw of CNT, the corresponding amount of ZnO is 75.4 ppw (83.44 / 110.63), which is within the claimed amount of 2 parts to 200 parts by weight based on 100 parts by weight of the core.
As seen in section 2.1, the ZnO/VACNTs do not comprise a catalyst for oxidation or reduction of oxygen wherein the catalyst comprises a metal particle, a metal oxide nanoparticle, or a combination thereof.
With regards to the limitation of wherein the first carbon material comprises crystalline carbon having a ratio of D-band intensity to a G-band intensity of the carbon composite of 1 or less in a Raman spectrum, Fan does not explicitly disclose this limitation. However, as admitted in the instant specification at paragraph [0148], a semiconductor (ZnO used in Table 1) coated on the surface of the carbon material (CNT) reduced a peak intensity of a D-band and increased peak intensity of a G-band, which resulted in a ratio of ID/IG of smaller than 1. This is true when the amount of semiconductor [ZnO] was about 8.8 weight percent (and an amount of CNT film was about 91.2 wt%) with a thickness of 0.5 nm [Example 1], to a 26.6 wt% and thickness of 2.5 D/IG ratio for these examples or ranges, these ranges are presumed by the specification to have the same effect and thus ratios of ID/IG less than 1. In addition, the only example to not demonstrate an ID/IG ratio of less than 1 was Comparative Example 1, which was prepared exactly the same way as Example 1 except for without undergoing coating with ZnO (paragraph [0140]). Therefore, the presence of the ZnO layer [a semiconductor] makes a carbon composite with the claimed ID/IG ratio.
Regarding claim 6, Fan discloses ZnO (abstract). 
Regarding claims 7-8, Fan discloses ZnO (abstract), which has a bandgap energy of 5.0 electron volts or less and a resistivity of 1x107 ohm centimeters at a temperature of 20C.
Regarding claim 9, Fan discloses ZnO is deposited to have particles of about 6 nm in diameter (section 2.1, p. 578, right column), which is less than 20 nm.
Regarding claims 10-11, Fan discloses ZnO is deposited in a discontinuous manner and in a form of islands (p.580, left column).
Regarding claim 13, Fan discloses carbon nanotubes (abstract).
Regarding claims 18-20, Fan teaches the first carbon material comprises carbon nanotubes (abstract). As claim 1 recites “the core comprises a first carbon material, a second carbon material, or a combination thereof”, claim 1 does not positively require a second carbon material. In addition, claims 18-20 do not further positively recite or require the second carbon as part of the carbon composite. Instead, claim 18 is directed towards a heat treatment for the production of the second carbon wherein said second carbon is not positively recited. Claims 19-
Regarding claim 21, Fan teaches a volume percentage of approximately 14.9% for ZnO (section 3.1, p.579). That is, the volume percentage of CNT is 85.1%. With 1.3 g/cm3 of CNT, 5.6 g/cm3 of ZnO, and a basis of 100 cm3, the weight of ZnO in the 100 cm3 sample is 83.44 g (14.9 cm3 * 5.6 g/cm3), and the weight of CNT in the same sample is 110.63 g (85.1 cm3 * 1.3 g/cm3). Therefore, based on 100 ppw of CNT, the corresponding amount of ZnO is 75.4 ppw (83.44 / 110.63), which is within the claimed amount of 3 parts to 150 parts by weight based on 100 parts by weight of the core.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al., (2016). Nanosize stabilized Li-deficient Li2−xO2 through cathode architecture for high performance Li-O2 batteries. Nano Energy, Volume 27, 2016, Pages 577-586, ISSN 2211-2855, (https://doi.org/10.1016/j.nanoen.2016.08.007), available online 4 August 2016.
claims 29-30, Fan discloses all of the claim limitations as set forth above. While Fan discloses atomic percentages of Zn, O, and C are 29.3%, 27.8%, and 42.9%, with a volume percentage of approximately 14.9% for ZnO (section 3.1, p.579), Fan does not explicitly disclose (claim 29) wherein the conductive coating layers coats about 1 percent or greater of a total surface of the core, or (claim 30) wherein the conductive coating layer coats about 1 percent to about 90 percent of a total surface of the core.
However, Fan teaches the VACNTs are partially covered by islands of ZnO with some carbon surface exposed (p. 580, left column). Fan further teaches that the reactions are dependent on the ZnO/VACNT interfaces (section 3.4, p. 584, left column). Therefore, Fan reasonably suggests to one having ordinary skill in the art the amount of ZnO/VACNT interface (i.e. coverage of VACNT by ZnO) is a result effective variable, which plays a role in electrochemical performance and electrical conductivity (p.584, left column).  
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize, by routine experimentation, the total coating of ZnO on the total surface of the carbon nanotubes (including the range of about 1 percent or greater, and about 1 percent to about 90 percent) of Fan to obtain the desired balance between electrochemical performance and electrical conductivity.

Claims 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al., (2016). Nanosize stabilized Li-deficient Li2−xO2 through cathode architecture for high performance Li-O2 batteries. Nano Energy, Volume 27, 2016, Pages 577-586, ISSN 2211-2855, .
Regarding claim 22, Fan discloses a LiO2 battery (lithium-air battery) comprising a cathode architecture (therefore a cathode) composed of ZnO nanoparticles (conductive coating layer) anchored on vertically aligned carbon nanotubes (core comprising a first carbon material) (abstract). The Li-O2 cell includes an anode, and a separator impregnated with electrolyte, between the anode and cathode (section 2.2, p. 578, right column). The ZnO coating is done by ALD (section 2.1, p.578). The VACNTs are partially covered by islands of ZnO with some carbon surface exposed (p.580, left column); therefore, the coating is a discontinuous conductive coating layer. The coverage is of reactive defect sites (p.580, left column); therefore, the semiconductive selectively disposed on defects of the [carbon] core. 
The atomic percentages of Zn, O, and C are 29.3%, 27.8%, and 42.9%, with a volume percentage of approximately 14.9% for ZnO (section 3.1, p.579). That is, the volume percentage of CNT is 85.1%. With 1.3 g/cm3 of CNT, 5.6 g/cm3 of ZnO, and a basis of 100 cm3, the weight of ZnO in the 100 cm3 sample is 83.44 g (14.9 cm3 * 5.6 g/cm3), and the weight of CNT in the same sample is 110.63 g (85.1 cm3 * 1.3 g/cm3). Therefore, based on 100 ppw of CNT, the corresponding amount of ZnO is 75.4 ppw (83.44 / 110.63), which is within the claimed amount of 2 parts to 200 parts by weight based on 100 parts by weight of the core.
As seen in section 2.1, the ZnO/VACNTs do not comprise a catalyst for oxidation or reduction of oxygen wherein the catalyst comprises a metal particle, a metal oxide nanoparticle, or a combination thereof.

Oljaca teaches a lithium ion battery comprising a cathode, wherein the cathode comprises a carbon black (abstract). In one embodiment, the carbon black (of the cathode) is a heat-treated carbon black (thus, producing a second carbon material) ([0094]). The heat treatment of the carbon black is capable of reducing the number of defects, dislocations, and/or discontinuities in carbon black crystallites and/or increase the degree of graphitization ([0094]). The heat treatment is performed in a temperature range of 1000C to 2500C ([0095]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the heat treatment of the carbon (thus producing an additional second carbon material as claimed) of the cathode of Oljaca with the carbon nanotubes of the cathode of Fan for the purpose of reducing the number of defects, dislocations, and/or discontinuities in carbon black crystallites and/or increase the degree of graphitization.
With regards to the limitation of wherein a ratio of D-band intensity to a G-band intensity of the carbon composite of 1 or less in a Raman spectrum, modified Fan does not explicitly disclose this limitation. However, as admitted in the instant specification at paragraph [0148], a semiconductor (ZnO used in Table 1) coated on the surface of the carbon material (CNT) reduced a peak intensity of a D-band and increased peak intensity of a G-band, which resulted in a ratio of ID/IG of smaller than 1. This is true when the amount of ZnO was about 8.8 weight percent (and an amount of CNT film was about 91.2 wt%) with a thickness of 0.5 nm [Example 1], to a D/IG ratio for these examples or ranges, these ranges are presumed by the specification to have the same effect and thus ratios of ID/IG less than 1.
In addition, the only example to not demonstrate an ID/IG ratio of less than 1 was Comparative Example 1, which was prepared exactly the same way as Example 1 except for without undergoing coating with ZnO (paragraph [0140]). Therefore, the presence of the ZnO layer can make a carbon composite with the claimed ID/IG ratio. Thus, the combination of references meet the claim limitations.
Regarding claims 23-24, modified Fan discloses all of the claim limitations as set forth above. However, modified Fan does not explicitly disclose (claim 23) wherein a number of cycles at which a discharge capacity of the air battery is maintained at about 80% or more of a discharge capacity of a first cycle is greater than 20, when measured by charging and discharging the air battery to a cut-off voltage of 2 volts versus lithium or (claim 24) wherein an amount of carbon dioxide generated at a 15th cycle of charging and discharging is less than an amount of carbon dioxide generated at a 10th cycle.
However, as seen taught by the instant specification at [0066]-[0067], these limitations and results appear to be a product of “when the cathode includes the carbon composite”. An example having the claimed properties appears to be Example 1 (Example 9, Fig 9) or Example 4 (Example 12, Fig 13) having a ZnO/CNT carbon composite.
(abstract) and Oljaca teaches a heat-treatment of the carbon material, the combination of reference teaches the same materials (carbon core having a first carbon and a second carbon where the second carbon is made by heat-treatment of the first carbon, and a ZnO conductive coating) which is prepared by the same method as the instant application (heat-treating, and depositing ZnO via ALD). Thus the combination of references teaches the cathode with have substantially the same properties (because made with the same materials via the same method), including properties of discharge capacity at 20 cycles, and amount of carbon dioxide generated at a 15th and 10th cycle.

Regarding claim 25, Fan discloses a LiO2 battery (lithium-air battery) comprising a cathode architecture (therefore a cathode) composed of ZnO nanoparticles (conductive coating layer) anchored on vertically aligned carbon nanotubes (core comprising a first carbon material) (abstract). The ZnO coating is done by ALD (section 2.1, p.578). The VACNTs are partially covered by islands of ZnO with some carbon surface exposed (p.580, left column). The coverage is of reactive defect sites (p.580, left column); therefore providing a first carbon material and selectively disposing a discontinuous conductive coating layer on a defect of the first carbon material. 
The atomic percentages of Zn, O, and C are 29.3%, 27.8%, and 42.9%, with a volume percentage of approximately 14.9% for ZnO (section 3.1, p.579). That is, the volume percentage of CNT is 85.1%. With 1.3 g/cm3 of CNT, 5.6 g/cm3 of ZnO, and a basis of 100 cm3, the weight of ZnO in the 100 cm3 sample is 83.44 g (14.9 cm3 * 5.6 g/cm3), and the weight of CNT in the same 3 * 1.3 g/cm3). Therefore, based on 100 ppw of CNT, the corresponding amount of ZnO is 75.4 ppw (83.44 / 110.63), which is within the claimed amount of 2 parts to 200 parts by weight based on 100 parts by weight of the core.
As seen in section 2.1, the ZnO/VACNTs do not comprise a catalyst for oxidation or reduction of oxygen wherein the catalyst comprises a metal particle, a metal oxide nanoparticle, or a combination thereof.
While Fan teaches a first carbon material [carbon nanotubes], Fan does not explicitly disclose heat treating the carbon composite at a temperature in a range from about 700C to about 2500C to prepare the cathode.
Oljaca teaches a lithium ion battery comprising a cathode, wherein the cathode comprises a carbon black (abstract). In one embodiment, the carbon black (of the cathode) is a heat-treated carbon black (thus, producing a second carbon material) ([0094]). The heat treatment of the carbon black is capable of reducing the number of defects, dislocations, and/or discontinuities in carbon black crystallites and/or increase the degree of graphitization ([0094]). The heat treatment is performed in a temperature range of 1000C to 2500C ([0095]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the heat treatment of the carbon (thus producing an additional second carbon material as claimed) of the cathode of Oljaca with the carbon nanotubes of the cathode of Fan for the purpose of reducing the number of defects, dislocations, and/or discontinuities in carbon black crystallites and/or increase the degree of graphitization.
D/IG of smaller than 1. This is true when the amount of ZnO was about 8.8 weight percent (and an amount of CNT film was about 91.2 wt%) with a thickness of 0.5 nm [Example 1], to a 26.6 wt% and thickness of 2.5 nm [Example 2]. Note: the specification has examples with the amount of ZnO of 59.4 wt% and 10 nm (Example 3) and the specification states that amounts of 20 nm can be used (paragraph [0058]), and while not providing exact numbers with regards to the ID/IG ratio for these examples or ranges, these ranges are presumed by the specification to have the same effect and thus ratios of ID/IG less than 1.
In addition, the only example to not demonstrate an ID/IG ratio of less than 1 was Comparative Example 1, which was prepared exactly the same way as Example 1 except for without undergoing coating with ZnO (paragraph [0140]). Therefore, the presence of the ZnO layer can make a carbon composite with the claimed ID/IG ratio. Thus, the combination of references meet the claim limitations.
Regarding claims 26-27, modified Fan discloses all of the claim limitations as set forth above. Fan teaches the ZnO is deposited by ALD (atomic layer deposition) (section 2.1).

Response to Arguments
Applicant's arguments filed 7/22/2021 have been fully considered but they are not persuasive. 
Applicant argues the references (Sun, Meng, Hase, Luo, Joo) do not disclose the amended limitations involving the semiconductor composition and parts by weight limitation, and does not comprise a catalyst for oxidation or reduction of oxygen.
The Examiner notes that the amended limitation is now addressed by a newly cited reference, Fan.

Applicant argues, with regards to claims 22 and 25, Oljaca only discloses heat-treated carbon black and is silent with regards to heat treatment of graphene, graphene oxide, carbon nanotubes, carbon nanofiber, carbon nanobelt, or a combination thereof. Oljaca is also silent with regards to heat treatment of a composite material. In other words, Oljaca does not provide an expectation of success that heat treatment will have a similar effect on graphene, graphene oxide, carbon nanotube, carbon nanofiber, or carbon nanobelt. Applicant further argues that the teaching in Oljaca would prompt the person of skill in the art to remove the defects in the carbon material by heat treatment and also passivate the defects of the carbon material with ZnO. Arguing that removing the defects in Oljaca, would effectively remove the sites for deposition of the ZnO, negating a reason for its use.
This is not considered persuasive. Both Oljaca and newly cited reference Fan are concerned with reducing the number of defects on the carbon material (Oljaca at [0094] “capable of reducing the number of defects, dislocations, and/or discontinuities”, Fan at p. 580 2 batteries”). However, Oljaca does not teach or suggest removing all the defects, only reducing the number ([0094], capable of reducing the number of defects”). Therefore, the combination does not result in the removing the sites for deposition of the ZnO, and does not negate for its use.
In addition, both carbon black and carbon nanotubes have a degree of crystallinity based upon their structures. Therefore, the use of a heat treatment on carbon nanotubes based on the carbon black of Oljaca does convey an expectation of success.
Further, Oljaca teaches the heat treatment occurs as a post-treatment, after the carbon material has already been previously formed by other methods ([0094]). Because the formation of the carbon material may have other materials contained therein, the post heat treatment step can be performed on a composite material that comprises the carbon material, including a carbon nanotube with ZnO coating.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                      

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725